Exhibit (21) LIST OF SUBSIDIARIES (States of Formation) 100% Owned Subsidiaries of EastGroup Properties, Inc. (Maryland) EastGroup Properties General Partners, Inc. (Delaware) EastGroup Properties Holdings, Inc. (Delaware) EastGroup TRS, Inc. (Delaware) Partnerships and LLC’s with Partners and Members Indented: EastGroup Properties, LP (Delaware) 99% EastGroup Properties Holdings, Inc. 1% EastGroup Properties General Partners, Inc. EastGroup Property Services, LLC (Delaware) 100% EastGroup Properties, LP EastGroup Property Services of Florida, LLC (Delaware) 100% EastGroup Property Services, LLC EastGroup Jacksonville, LLC (Delaware) 100% EastGroup Properties, LP EastGroup Kearn Creek, LLC (Delaware) 100% EastGroup Properties, LP 55 Castilian, LLC (Delaware) 80% EastGroup Properties, LP 20% BDC Castilian, LLC Sample I-95 Associates (Florida) 99% EastGroup Properties, LP 1% EastGroup Properties General Partners, Inc. University Business Center Associates (California) 80% Profit interest EastGroup Properties, LP 49% Capital interest EastGroup Properties, LP 31% Capital interest EastGroup Properties, Inc. 20% JCB Limited 75
